



NON-COMPETITION AND NON-SOLICITATION AGREEMENT
THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into by and between April Anthony (the “Seller”), on the one hand,
and HealthSouth Corporation, a Delaware corporation (the “Parent”) and
HealthSouth Home Health Corporation, a Delaware corporation, (the “Buyer”), on
the other, effective as of
the Closing Date, as defined in the Stock Purchase Agreement dated as of
November 23, 2014 by and among the Sellers’ Representative (on behalf of the
Seller), the Parent, the Buyer, EHHI Holdings, Inc., a Delaware corporation (the
“Company”) and the other parties thereto (the “Purchase Agreement”). Capitalized
terms not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.


WHEREAS, pursuant to the Purchase Agreement, certain Shareholders, including the
Seller, wish to contribute certain of their Shares to HealthSouth Home Health
Holdings, Inc., a Delaware corporation and a newly formed wholly owned
subsidiary of the Parent (“HHHH”), in exchange for shares of common stock or
other equity securities of HHHH of equal value pursuant to a Rollover Stock
Agreement (the “Rollover”);


WHEREAS, immediately following the Rollover, the Shareholders, including the
Seller, desire to sell and transfer to the Buyer (a subsidiary of HHHH) all of
the Shares not contributed in the Rollover pursuant to the terms and conditions
of the Purchase Agreement;


WHEREAS, in order to assure that the Buyer receives and retains the full value
of the business rights in the Acquired Companies acquired pursuant to the
Purchase Agreement, the parties desire to set forth in this Agreement certain
agreed-upon restrictions on the Seller’s activities; and


WHEREAS, the Seller’s agreement to the restrictions on the Seller’s post-Closing
activities contained herein is a material condition of the Buyer’s willingness
to enter into the Purchase Agreement and the Rollover Stock Agreement and to
consummate the Contemplated Transactions.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:


1.    Non-Competition. The Seller agrees that, for a period of five (5) years
after the Closing (the “Restriction Period”), the Seller shall not, directly or
indirectly, and shall not permit any of the Seller’s controlled Affiliates to,
directly or indirectly, either for the Seller or any other Person, engage in,
own, operate, manage, control, invest in or participate in any manner, act as a
consultant or advisor to, render services for (alone or in association with any
Person), or otherwise assist in any manner any Person that engages in or owns,
operates, manages, controls, invests in or participates in, the business of (i)
providing home healthcare or hospice services





--------------------------------------------------------------------------------




(the “Restricted Services”) or (ii) acquiring companies which provide the
Restricted Services (the business of (i) or (ii), a “Competing Business”)
anywhere in the United States (the “Restricted Area”); provided that ownership
of five percent (5%) or less of any class of securities of a company whose
securities are registered under the Securities Exchange Act of 1934, as amended,
and listed on any national security exchange shall not be deemed, by itself, to
constitute engagement in, ownership, operation, management, control, investment
in or participation in a Competing Business. Notwithstanding the foregoing, in
the event that the Seller’s employment with the Company is terminated without
Cause or for Good Reason (as such terms are defined in the Amended and Restated
Senior Management Agreement by and among the Seller, the Company and the other
parties thereto, dated as of the date hereof), then (x) the Restricted Services
shall include only those home healthcare or hospice services that are provided
by the Acquired Companies as of the date of such Seller’s termination of
employment and (y) the Restricted Area shall be reduced to include only those
geographic areas where the
Acquired Companies conduct the Competing Business as of the date of such
Seller’s termination of employment. For the avoidance of doubt, nothing in this
Agreement shall prevent the Seller from (a) fulfilling the Seller’s obligations
under the Memorandum of Agreement by and between Homecare Homebase, LLC (“HCHB”)
and the Seller dated November 25, 2013 or (b) otherwise performing her duties
and responsibilities for HCHB, consistent with the nature and scope of such
duties and responsibilities immediately prior to the Closing Date.


2.    Non-Solicitation. The Seller agrees that, during the Restriction Period,
the Seller shall not, and shall not permit any of the Seller’s controlled
Affiliates to, directly or indirectly, engage, recruit or solicit for employment
or engagement, offer employment to, hire, or enter into any independent
contractor relationship with, or otherwise seek to influence any relationship
with, without the prior written consent of the Buyer, any employee of any
Acquired Company as of the Closing Date; provided, however, that the foregoing
restriction shall not prohibit (i) any public advertisement or posting or other
form of general solicitation that is not directed at any or all of such
employees and/or hiring any such individuals who respond to such general
solicitations, (ii) any solicitation, engagement, employment or hiring of, or
offer to, any Person who, at the time of such solicitation, engagement,
employment, hiring or offer has involuntarily had his or her employment
terminated by the Company or any of its Subsidiaries, or (iii) any solicitation,
engagement, employment or hiring of, or offer to, any Person whose employment
with the Company or any of its Subsidiaries terminated for any reason at least
six (6) months prior to engaging in any such discussions. The Seller agrees
that, during the Restriction Period, the Seller shall not, and shall not permit
any of the Seller’s controlled Affiliates to, directly or indirectly, without
the prior written consent of the Buyer (A) induce any Person which is a customer
of any of the Company or its Subsidiaries as of the Closing Date to patronize
any Competing Business or (B) request or advise any Person who is a customer or
vendor of the Company or any of its Subsidiaries as of the Closing Date to
reduce, curtail or cancel any such customer’s or vendor’s business with the
Company or any of its Subsidiaries which is a Subsidiary as of the Closing Date.


3.    Confidentiality. During the Restriction Period, the Seller shall, and
shall cause each of the Seller’s controlled Affiliates and Representatives, to,
keep secret and retain in strictest confidence, and shall not, and shall not
allow any controlled Affiliate or Representative





--------------------------------------------------------------------------------




to, without the prior written consent of the Buyer, furnish, make available or
disclose to any third party, any information relating to the business or affairs
of the Company or any of its Subsidiaries, including information relating to
financial statements, client or customer identities, potential clients or
customers, employees, suppliers, servicing methods, equipment, programs,
strategies and information, analyses, profit margins or other proprietary
information (collectively, “Confidential Information”), other than any such
Confidential Information which is in the public domain or becomes generally
known in the public domain through no wrongful act on the part of the Seller, or
any of the Seller’s respective controlled Affiliates or Representatives.
Notwithstanding the foregoing restrictions of this Section 3, in the event that
the Seller, or any of the Seller’s controlled Affiliates or Representatives, is
requested or required by applicable Legal Requirements, regulation, stock
exchange rule or legal process (including pursuant to written or oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena or civil investigative demand) to disclose any Confidential
Information, the Seller (if and to the extent permitted by applicable Legal
Requirements) shall notify the Buyer promptly of the request or requirement so
that the Buyer may seek (at its sole cost) an appropriate protective order or
waive compliance with the provisions of this Section 3. In the absence of a
protective order or the receipt of a waiver hereunder, such Person may disclose
the Confidential
Information as so requested or required; provided, however, that such Person
shall reasonably cooperate with the Buyer if the Buyer seeks to obtain (at the
Buyer’s sole cost) an order or other assurance that confidential treatment will
be accorded to such portion of the Confidential Information required to be
disclosed as the Buyer shall designate.


4.    Enforcement of Covenants. The Seller acknowledges that the periods of
restriction, the geographical areas of restriction and the restraints imposed by
the provisions of Section 1, Section 2 and Section 3 are fair and reasonably
required for the protection of the Buyer. If in the final judgment of a court of
competent jurisdiction, any term or provision of Section 1, Section 2 or Section
3 is invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable against the parties as so modified. The
Seller agrees and acknowledges that money damages would not be an adequate
remedy for breach of the provisions of Section 1, Section 2 and Section 3.


5.    Assignment. Neither the Buyer nor the Seller may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other. This Agreement shall inure to the
benefit of and be binding upon the Buyer and the Seller, their respective
successors, executors, administrators, heirs and permitted assigns.


6.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as
to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.







--------------------------------------------------------------------------------




7.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
8.    Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be delivered in accordance with Section 11.1 of the Purchase
Agreement.


Notices to the Seller shall be sent to:


April Anthony
3606 Princeton Avenue
Dallas, Texas 75205
Notices to the Buyer shall be sent to: HealthSouth Home Health Corporation
c/o HealthSouth Corporation
3660 Grandview Parkway, Suite 200
Birmingham, Alabama 35243
Facsimile number: (205) 262-3948
Attention: Douglas E. Coltharp and John P. Whittington


9.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Seller and by an expressly authorized representative of
the Buyer.


10.    Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.


11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.


12.    Governing Law. This Agreement, and all claims arising in whole or in part
out of, related to, based upon, or in connection herewith or the subject matter
hereof will be governed
by, construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.


13.    Jurisdiction. Each party to this Agreement, by its execution hereof,
hereby irrevocably (a) submits to the exclusive jurisdiction of the Delaware
Court of Chancery (or if, but only if, the Delaware Court of Chancery declines
to accept jurisdiction, the Superior Court of the State of Delaware or the
United States District Court for the District of Delaware) for the
purpose of any and all Actions arising in whole or in part out of, related to,
based upon or in connection with this Agreement or the subject matter hereof,
(b) waives to the extent not





--------------------------------------------------------------------------------




prohibited by applicable law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such action brought in
one of the above-named courts should be dismissed on grounds of improper venue
or forum non conveniens, should be transferred to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or any claims arising in whole or in part out of, related
to, based upon, or in connection herewith or the subject matter hereof may not
be enforced in or by such court, (c) agrees not to commence any such Action
other than before one of the above-named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action to any court other than one of the above-named courts (subject in
each case to clause (a) of this sentence) whether on the grounds of inconvenient
forum or otherwise, (d) consents to service of process in any such Action in any
manner permitted by the laws of the State of Delaware, (e) agrees that service
of process made in accordance with clause (d) or made pursuant to Section 8 of
this Agreement will constitute good and valid service of process in any such
Action, and (f) waives and agrees not to assert (by way of motion, as a defense,
or otherwise) in any such Action any claim that service of process made in
accordance with clause (d) or clause (e) does not constitute good and valid
service of process. Notwithstanding the immediately preceding sentence, a party
may commence an Action in any other court to enforce an order or judgment issued
by one of the courts described in the immediately preceding sentence.




[Signature page follows immediately.]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
indicated above.




Seller:
/s/ April Anthony
Name: April Anthony
















































































































[Signature Page to Non-Competition and Non-Solicitation Agreement]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
indicated above.


Parent:
HEALTHSOUTH CORPORATION


By: /s/ Douglas E. Coltharp
Name: Douglas E. Coltharp
Title: Executive Vice President and Chief
Financial Officer




































































[Signature Page to Non-Competition and Non-Solicitation Agreement]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
indicated above.


Buyer:
HEALTHSOUTH HOME HEALTH CORPORATION


By: /s/ Douglas E. Coltharp
Name: Douglas E. Coltharp
Title: Vice President




































































[Signature Page to Non-Competition and Non-Solicitation Agreement]





